            Case 2:20-cv-00469-JMY Document 32 Filed 06/01/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLIED WORLD INSURANCE CO.,               :
                                          :
                Plaintiff                 :      Case No. 20-cv-00469-JMY
       v.                                 :
                                          :
KENNEY & MCCAFFERTY,                      :
P.C., ET AL.,                             :
                                          :
                Defendants                :

                                         ORDER
       AND NOW, this 1st day of June, 2020, upon consideration of John Ferguson’s Motion

to Intervene (ECF No. 23), and all responses thereto, IT IS ORDERED that Ferguson’s Motion

is DENIED.


                                                 BY THE COURT:


                                                 /s/ John Milton Younge
                                                 __________________________
                                                  Judge John Milton Younge
